97 N.Y.2d 694 (2002)
765 N.E.2d 295
739 N.Y.S.2d 92
ANTHONY BAISI et al., Appellants,
v.
GUSTAVO GONZALEZ et al., Defendants, and WILLIAM GONDA, Respondent.
Court of Appeals of the State of New York.
Decided January 15, 2002.
Higgins & Trippett L. L. P., New York City (Lewis P. Trippett of counsel), for appellants.
Penino & Moynihan, L. L. P., White Plains (Stephen J. Penino of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur.


*695 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and defendant landlord's motion for summary judgment dismissing the complaint insofar as asserted against him denied.
There are issues of fact both as to the landlord's knowledge of the presence of a dog with vicious propensities on the property and as to the landlord's control of the premises so as to allow him to remove or confine the animal. Summary judgment therefore should not have been granted (see, Strunk v Zoltanski, 62 NY2d 572, 575).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and defendant Gonda's motion for summary judgment dismissing the complaint insofar as asserted against him denied, in a memorandum.